DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 10/20/2021.

Response to Arguments
 Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive because the applicant’s remarks are directed function limitations of the device, and the applicant’s claimed limitation of “wherein the white light emitting device generates white light having a Correlated Color Temperature and an intensity versus wavelength spectrum, which over a wavelength range 460 nm to 600 nm, a maximum deviation between the normalized intensity of the light emitted by the white light emitting device compared with the normalized intensity of light of a black-body spectrum of the same Correlated Color Temperature is less than 0.3, said intensity versus wavelength spectra of the white light and black-body being normalized to the same relative luminance” do not distinguish over the Sakuta device because in a device claim only the device per se is relevant, not the recited claimed function. See rejection below.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 43 recites “an orange to red-emitting phosphor with a peak emission wavelength from 580 nm to 620 nm” is new matter.
Applicant specification par [0019] recites “an orange to red-emitting phosphor excitable by blue light and operable to generate light with a peak emission wavelength in a range 575 nm to 620 nm”.
Note the recitation of “an orange to red-emitting phosphor with a peak emission wavelength from 580 nm to 620 nm” is not the same or equivalent to “an orange to red-emitting phosphor excitable by blue light and operable to generate light with a peak emission wavelength in a range 575 nm to 620 nm”.

    PNG
    media_image1.png
    594
    688
    media_image1.png
    Greyscale

Note above figure shows a visible light spectrum and orange to red wavelength is not 580 nm to 620 nm. Orange to red wavelength is from 630 nm to 665 nm.
Note that the applicant specification recites “an orange to red-emitting phosphor excitable by blue light and operable to generate light with a peak emission wavelength in a range 575 nm to 620 nm”, note it is excitable by blue light and operable to generate light with a peak emission wavelength in a range 575 nm to 620 nm upon excitable by blue light. This is not the same as the applicant reciting “an orange to red-emitting phosphor with a peak emission wavelength from 580 nm to 620 nm”. As such this is new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites “wherein the white light emitting device generates white light having a Correlated Color Temperature and an intensity versus wavelength spectrum, which over a wavelength range 460 nm to 600 nm, a maximum deviation between the normalized intensity of the light emitted by the white light emitting device compared with the normalized intensity of light of a black-body spectrum of the same Correlated Color Temperature is less than 0.3, said intensity versus wavelength spectra of the white light and black-body being normalized to the same relative luminance” is unclear and indefinite as to what voltage is applied to the white light emitting device to obtain the claimed intensity since voltage applied to white light emitting device can be changed to change the light emission intensity of the white light emitting device. As such the claim is unclear and indefinite.
Claim 42 recites “an orange to red-emitting phosphor with a peak emission wavelength from 580 nm to 620 nm” unclear and indefinite as the visible light spectrum show 580 nm to 620 nm is green and yellow wavelength. Orange to red wavelength is from 630 nm to 6665 nm. As such the claim is unclear and indefinite.

    PNG
    media_image1.png
    594
    688
    media_image1.png
    Greyscale


Claims 53-54 recites “luminous efficacy of at least 328 lm/W” and “luminous efficacy of at least 3335 lm/W” is unclear and indefinite as what voltage is being applied in order to obtain 325 lm/W is not specified. Can the device produce 325 lm/W without voltage or some really low voltage? If no voltage applied is not applied, then would the light transmissive material comprising a phenyl-based silicone or comprising a dimethyl-based silicone produce a white light emitting device with a luminous efficacy of any value if there is no voltage applied? it is unclear and indefinite.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-45, 47-48 and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over SAKUTA et al. 20130264937 (Sakuta).
Regarding claim 42, fig. 1 of Sakuta discloses a white light emitting device comprising: 
a solid-state light emitter 12 that generate blue light (par [0062]) with a dominant wavelength from a range 440 nm to 470 nm; 
a yellow to green-emitting phosphor (par [0064]) with a peak emission wavelength from 500 nm to 575 nm (par [0064]); 
(see par [0069] - Eu.sup.2+-activated alkaline earth silicon nitride phosphor and par [0020] - wherein the Eu.sup.2+-activated alkaline earth silicon nitride phosphor is Sr.sub.yCa.sub.1-yAlSiN.sub.3:Eu ) an orange to red-emitting phosphor with a peak emission wavelength from 580 nm to 620 nm (in light of applicant specification - Applicant specification par [0019] recites “an orange to red-emitting phosphor excitable by blue light and operable to generate light with a peak emission wavelength in a range 575 nm to 620 nm), and 
(see par [0069]) a red-emitting manganese-activated potassium hexafluorosilicate phosphor (red phosphor there is used a Mn.sup.4+-activated fluoride complex phosphor and/or a Eu.sup.2+-activated alkaline earth silicon nitride phosphor. The amount of Mn.sup.4+-activated fluoride complex phosphor that is added to the wavelength conversion layer 13).
Sakuta does not disclose wherein the white light emitting device generates white light having a Correlated Color Temperature and an intensity versus wavelength spectrum, which over a wavelength range 460 nm to 600 nm, a maximum deviation between the normalized intensity of the light emitted by the white light emitting device compared with the normalized intensity of light of a black-body spectrum of the same Correlated Color Temperature is less than 0.3, said intensity versus wavelength spectra of the white light and black-body being normalized to the same relative luminance.
However, the applicant’s claimed limitation of “wherein the white light emitting device generates white light having a Correlated Color Temperature and an intensity versus wavelength spectrum, which over a wavelength range 460 nm to 600 nm, a maximum deviation between the normalized intensity of the light emitted by the white light emitting device compared with the normalized intensity of light of a black-body spectrum of the same Correlated Color Temperature is less than 0.3, said intensity versus wavelength spectra of the white light and black-body being normalized to the same relative luminance” do not distinguish over the Sakuta device because in a device claim only the device per se is relevant, not the recited claimed function.
Note that functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) ("[A]pparatus claims cover what a device is, not what a device does" [emphasis in original]); In re King, 231 USPQ 136 (Fed. Cir, 1986) ("It did not suffice merely to assert that [the cited prior art] does not inherently achieve [the claimed function], challenging the PTO to prove the contrary by experiment or otherwise. The PTO is not equipped to perform such tasks"); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable); Ex parte Smith, 83 USPQ2d 1509, 1514 (Bd. Pat. App. & Int. 2007, PRECEDENTIAL) (“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product”); Ex parte THOMAS J. WHALEN II, slip opinion , page 13, (BPAI, PRECEDENTIAL, decided July 23, 2008) (“’[T]he examiner must provide some evidence or scientific reasoning to establish the reasonableness of the examiner’s belief that the functional limitation is an inherent characteristic of the prior art’ before the burden is shifted to the applicant to disprove the inherency”); and Leggett & Platt Inc. v. VUTEk Inc., 537 F3d 1349, 1352, 87 USPQ2d 1947, 1951 (Fed. Cir. 2008) ("Moreover, because the claim is written with functional rather than structural language—it requires the cold UV assembly to be 'effective to' substantially cure rather than requiring ink to be substantially cured—the claim limitation will be anticipated so long as the LEDs disclosed in the '823 patent are able to cure the ink to a great extent"). See MPEP § 2114. 
In this case, it is reasonable to predict that the device of Sakuta is capable of “wherein the white light emitting device generates white light having a Correlated Color Temperature and an intensity versus wavelength spectrum, which over a wavelength range 460 nm to 600 nm, a maximum deviation between the normalized intensity of the light emitted by the white light emitting device compared with the normalized intensity of light of a black-body spectrum of the same Correlated Color Temperature is less than 0.3, said intensity versus wavelength spectra of the white light and black-body being normalized to the same relative luminance”, because a comparison of Applicant’s claimed device/specification to the device of Sakuta reveals that the device of Sakuta is a device that is apparently identical to the device Applicant describes as being capable of performing the function(s) of “wherein the white light emitting device generates white light having a Correlated Color Temperature and an intensity versus wavelength spectrum, which over a wavelength range 460 nm to 600 nm, a maximum deviation between the normalized intensity of the light emitted by the white light emitting device compared with the normalized intensity of light of a black-body spectrum of the same Correlated Color Temperature is less than 0.3, said intensity versus wavelength spectra of the white light and black-body being normalized to the same relative luminance”.
Because it is reasonable to predict that assume that the device of Sakuta is capable of performing the claimed function, the burden shifts to Applicants to come forward with evidence showing that the prior art device, despite reasonable appearances, is not so capable. See MPEP § 2114.

Regarding claims 43-44, Sakuta does not disclose wherein over a wavelength range 460 nm to 500 nm a maximum deviation between the normalized intensity of the light generated by the white light emitting device compared with the normalized intensity of light of the black-body is less than 0.2; and wherein over a wavelength range 500 nm to 570 nm a maximum deviation between the normalized intensity of the light generated by the white light emitting device compared with the normalized intensity of light of the black-body is less than 0.1.
However, the applicant’s claimed limitation of “wherein over a wavelength range 460 nm to 500 nm a maximum deviation between the normalized intensity of the light generated by the white light emitting device compared with the normalized intensity of light of the black-body is less than 0.2; and wherein over a wavelength range 500 nm to 570 nm a maximum deviation between the normalized intensity of the light generated by the white light emitting device compared with the normalized intensity of light of the black-body is less than 0.1” do not distinguish over the Sakuta device because in a device claim only the device per se is relevant, not the recited claimed function.
Note that functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) ("[A]pparatus claims cover what a device is, not what a device does" [emphasis in original]); In re King, 231 USPQ 136 (Fed. Cir, 1986) ("It did not suffice merely to assert that [the cited prior art] does not inherently achieve [the claimed function], challenging the PTO to prove the contrary by experiment or otherwise. The PTO is not equipped to perform such tasks"); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable); Ex parte Smith, 83 USPQ2d 1509, 1514 (Bd. Pat. App. & Int. 2007, PRECEDENTIAL) (“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product”); Ex parte THOMAS J. WHALEN II, slip opinion , page 13, (BPAI, PRECEDENTIAL, decided July 23, 2008) (“’[T]he examiner must provide some evidence or scientific reasoning to establish the reasonableness of the examiner’s belief that the functional limitation is an inherent characteristic of the prior art’ before the burden is shifted to the applicant to disprove the inherency”); and Leggett & Platt Inc. v. VUTEk Inc., 537 F3d 1349, 1352, 87 USPQ2d 1947, 1951 (Fed. Cir. 2008) ("Moreover, because the claim is written with functional rather than structural language—it requires the cold UV assembly to be 'effective to' substantially cure rather than requiring ink to be substantially cured—the claim limitation will be anticipated so long as the LEDs disclosed in the '823 patent are able to cure the ink to a great extent"). See MPEP § 2114. 
In this case, it is reasonable to predict that the device of Sakuta is capable of “wherein over a wavelength range 460 nm to 500 nm a maximum deviation between the normalized intensity of the light generated by the white light emitting device compared with the normalized intensity of light of the black-body is less than 0.2; and wherein over a wavelength range 500 nm to 570 nm a maximum deviation between the normalized intensity of the light generated by the white light emitting device compared with the normalized intensity of light of the black-body is less than 0.1 ”, because a comparison of Applicant’s claimed devce/specification to the device of Sakuta reveals that the device of Sakuta is a device that is apparently identical to the device Applicant describes as being capable of performing the function(s) of ““wherein the device generates white light having a Correlated Color Temperature and a spectrum which over a wavelength range 460 nm to 600 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.3, and wherein over a wavelength range 460 nm to 500 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.2, and wherein over a wavelength range 500 nm to 570 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.1”.
Because it is reasonable to predict that assume that the device of Sakuta is capable of performing the claimed function, the burden shifts to Applicants to come forward with evidence showing that the prior art device, despite reasonable appearances, is not so capable. See MPEP § 2114.

Regarding claims 45 and 52, Sakuta does not discloses wherein the white light emitting device generates white light with a general Color Rendering Index (Ra) of at least 90 and a Color Rendering Index (R9) of at least 90; wherein the white light emitting device generates white light with a general Color Rendering Index (Ra) of at least 95 and a Color Rendering Index (R9) of at least 95.
However, the applicant’s claimed limitation of “wherein the white light emitting device generates white light with a general Color Rendering Index (Ra) of at least 90 and a Color Rendering Index (R9) of at least 90; wherein the white light emitting device generates white light with a general Color Rendering Index (Ra) of at least 95 and a Color Rendering Index (R9) of at least 95” do not distinguish over the Sakuta device because in a device claim only the device per se is relevant, not the recited claimed function.
Note that functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) ("[A]pparatus claims cover what a device is, not what a device does" [emphasis in original]); In re King, 231 USPQ 136 (Fed. Cir, 1986) ("It did not suffice merely to assert that [the cited prior art] does not inherently achieve [the claimed function], challenging the PTO to prove the contrary by experiment or otherwise. The PTO is not equipped to perform such tasks"); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable); Ex parte Smith, 83 USPQ2d 1509, 1514 (Bd. Pat. App. & Int. 2007, PRECEDENTIAL) (“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product”); Ex parte THOMAS J. WHALEN II, slip opinion , page 13, (BPAI, PRECEDENTIAL, decided July 23, 2008) (“’[T]he examiner must provide some evidence or scientific reasoning to establish the reasonableness of the examiner’s belief that the functional limitation is an inherent characteristic of the prior art’ before the burden is shifted to the applicant to disprove the inherency”); and Leggett & Platt Inc. v. VUTEk Inc., 537 F3d 1349, 1352, 87 USPQ2d 1947, 1951 (Fed. Cir. 2008) ("Moreover, because the claim is written with functional rather than structural language—it requires the cold UV assembly to be 'effective to' substantially cure rather than requiring ink to be substantially cured—the claim limitation will be anticipated so long as the LEDs disclosed in the '823 patent are able to cure the ink to a great extent"). See MPEP § 2114. 
In this case, it is reasonable to predict that the device of Sakuta is capable of “wherein the white light emitting device generates white light with a general Color Rendering Index (Ra) of at least 90 and a Color Rendering Index (R9) of at least 90; wherein the white light emitting device generates white light with a general Color Rendering Index (Ra) of at least 95 and a Color Rendering Index (R9) of at least 95”, because a comparison of Applicant’s claimed devce/specification to the device of Sakuta reveals that the device of Sakuta is a device that is apparently identical to the device Applicant describes as being capable of performing the function(s) of “wherein the white light emitting device generates white light with a general Color Rendering Index (Ra) of at least 90 and a Color Rendering Index (R9) of at least 90; wherein the white light emitting device generates white light with a general Color Rendering Index (Ra) of at least 95 and a Color Rendering Index (R9) of at least 95”.
Because it is reasonable to predict that assume that the device of Sakuta is capable of performing the claimed function, the burden shifts to Applicants to come forward with evidence showing that the prior art device, despite reasonable appearances, is not so capable. See MPEP § 2114.

Regarding claim 47, par [0105] and par [0122] of Sakuta discloses comprising a light transmissive material comprising a dimethyl-based silicone or incorporating a mixture of the yellow to green-emitting phosphor, orange to red-emitting phosphor, and red-emitting manganese- activated potassium hexafluorosilicate phosphor.

Regarding claim 48, par [0120] of Sakuta discloses a recommended resin herein is, for instance, a commercially-available dimethyl silicone resin having a refractive index 1.41, as such, Sakuta discloses wherein the light transmissive material has an index of refraction from 1.40 to 1.43.

Regarding claim 51, par [0020] of Sakuta t disclose wherein the orange to red-emitting phosphor comprises a europium activated silicon nitride-based phosphor: (Ca1-xSrx)AlSiN3:Eu.
Sakuta does not discloses where 0.5 < x < 1.
 However, it would have been obvious to one of ordinary skill in the art to use the europium activated silicon- nitride phosphor is represented by the chemical formula (CaixSrx)AlSiN3:Eu where 0.5 < x < 1 to form the phosphor in order to achieve the desired wavelength as that claimed by Applicant, the material differences as dictated by where 0.5 < x < 1 are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claim 53, Sakuta does not disclose of luminous efficacy of at least 328 lm/W. Note that Sakuta device inherently has some luminous efficacy.
However, the optimization of luminous efficacy would have been necessary in order to maximize emission which measures the ability of radiation to produce a visual sensation. Therefore, the claims are obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 54, par [0122] of Sakuta discloses wherein when the light transmissive material comprises a phenyl-based silicone; and wherein when the light transmissive material comprises a dimethyl-based silicone.
Sakuta does not discloses wherein the white light emitting device has a luminous efficacy of at least 328 lm/W, or the white light emitting device has a luminous efficacy of at least 335 lm/W for when the light transmissive material comprises a phenyl-based silicone, and wherein when the light transmissive material comprises a dimethyl-based silicone, respectively.
Note that Sakuta device inherently has some luminous efficacy.
However, the optimization of luminous efficacy would have been necessary in order to maximize emission which measures the ability of radiation to produce a visual sensation. Therefore, the claims are obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Claim 49 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuta  in view of Selverian et al. 20120132929 A1 (Selverian).
Regarding claim 49, Sakuta discloses claim 42, but do not disclose wherein the yellow to green-emitting phosphor comprises a cerium-activated yttrium garnet phosphor.
However, Selverian discloses of LED light source comprising a cerium-activated yttrium garnet phosphor.
 Therefore, it would have been obvious to one of ordinary skill in the art to form device of Sakuta wherein the yellow to green-emitting phosphor comprises a cerium-activated yttrium garnet phosphor to obtain the desired wavelength such as taught by Selverian.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuta in view of Schmidt et al. 20080157653 (Schmidt).
Regarding claim 50, Sakuta discloses claim 42, but do not disclose wherein the yellow to green-emitting phosphor comprises a cerium-activated lutetium garnet phosphor.
However, par [0079] of Schmidt discloses that cerium-activated lutetium aluminum -garnet phosphors can be excited efficiently with radiation of wavelength of about 254 nm as well as about 460 nm.
 Therefore, it would have been obvious to one of ordinary skill in the art to form device of Sakuta wherein the yellow to green-emitting phosphor comprises a cerium-activated lutetium garnet phosphor to obtain the desired wavelength excitable by blue LED such as taught by Schmidt.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829